           Case 19-31054-sgj13 Doc 36 Filed 05/31/19                              Entered 05/31/19 10:59:35                     Page 1 of 1

                                         Office of the Standing Chapter 13 Trustee
                                                              Thomas D. Powers
                                                                105 Decker Ct
                                                            Suite 1150 11Th Floor
                                                              Irving, TX 75062
                                                    (214) 855-9200 / (214) 965-0758 (Fax)

           Debtor:         KENNETH L COLLINS
           Date:           05/30/2019
           Case #:         19-31054-SGJ-13                                                      1st Payment Date: 05/22/2019


                   Trustee's Notice of Intent to Certify Chapter 13 Case for Dismissal
NOTICE IS HEREBY GIVEN to the herein named Debtor and Debtor's Attorney that the Trustee intends to certify the
above numbered Chapter 13 Case for dismissal for the following reason:

 ( X ) Debtor did not pay to the Trustee the first payment specified in Debtor's Plan and Motion for Valuation within 30
       days of the petition date.

FAILURE TO CURE THE DEFICIENCY NOTED ABOVE WITHIN 7 DAYS SHALL SUBJECT THIS CASE TO
DISMISSAL BY THE BANKRUPTCY CLERK WITHOUT FURTHER NOTICE. Payments must be mailed to
STANDING CHAPTER 13 TRUSTEE, PO BOX 1958, MEMPHIS, TN 38101 -1958 . PLEASE MAKE THIS PAYMENT
WITH CASHIER'S CHECK OR MONEY ORDER. OUR OFFICE DOES NOT ACCEPT PERSONAL CHECKS.


General Order 2017-01 , Section 3 provides:

"DISMISSAL WITHOUT FURTHER NOTICE. A Chapter 13 Petition may be dismissed without prejudice after 14
days (as to subsection "d-5" and "e" deficiencies) or seven (7) days (as to subsection "a", "b", "c", "d-1", "d-2", "d-3", or
"d-4" deficiencies) if prior written Notice of Intent to Dismiss ("NOI") is filed with the Court and served on the Debtor
and Debtor's Counsel unless any default or deficiency is cured prior to the expiration of such period . The Clerk is
authorized to enter an Order of Dismissal upon certification by the Trustee, or such other authority ordered by the Court
or allowed by law, that:

(c) The Debtor did not pay the first Plan Payment to the Trustee within 30 days after the Petition Date or the Conversion
Date as required by Section 1326(a)(1) of the Bankruptcy Code....

                                                           Certificate of Service
Mailed herein to the Debtor and Debtor's attorney at the addresses listed below or by electronic service on 05 /30/2019.

By:        Rosalyn Swindell

           105 Decker Ct, Suite 1150 11Th Floor, Irving, TX 75062
           (214) 855-9200
 Debtor:          Kenneth L Collins, 2767 Cedar Wood Dr, Frisco, Tx 75033
  **Indicates party has elected to receive all notifications via electronic service and was not served a copy via United States First Class Mail.
